           Case 4:19-cv-08260-HSG Document 29 Filed 09/11/20 Page 1 of 3




 1 Christopher J. Fry, Esq. (SBN: 298874)
     Email: cfry@frylawcorp.com
 2 FRY LAW CORPORATION
   980 9th Street, 16th Floor
 3 Sacramento, California 95814
   Telephone: (916) 291-0700
 4 Facsimile: (916) 848-0256
 5 Attorneys for Plaintiff,
   ENHANCED ATHLETE INC.,
 6 a Nevada corporation
 7 DAVID H. KRAMER State Bar No. 168452
   AMIT Q. GRESSEL State Bar No. 307663
 8 WILSON SONSINI GOODRICH & ROSATI
   Professional Corporation
 9 650 Page Mill Road
   Palo Alto, CA 94304-1050
10 Telephone: (650) 493-9300
   Facsimile: (650) 565-5100
11 Email: dkramer@wsgr.com, agressel@wsgr.com
12 BRIAN M. WILLEN (admitted pro hac vice)
   WILSON SONSINI GOODRICH & ROSATI
13 Professional Corporation
   1301 Avenue of the Americas, 40th Floor
14 New York, NY 10019-6022
   Telephone: (212) 999-5800
15 Facsimile: (212) 999-5899
   Email: bwillen@wsgr.com
16
   Attorneys for Defendants
17 Google LLC and YouTube, LLC
18
                               UNITED STATES DISTRICT COURT
19
                  IN AND FOR THE NORTHERN DISTRICT OF CALIFORNIA
20
21
     ENHANCED ATHLETE INC., a Nevada              CASE NO.: 4:19-cv-08260-HSG
22   corporation,
                                                  JOINT STIPULATION AND
23                Plaintiff,                      ORDER FOR VOLUNTARY
                                                  DISMISSAL OF ACTION
24         vs.
                                                  F.R.C.P. 41(a)(1)(A)(ii)
25   YOUTUBE, LLC, a Delaware limited liability
     company; GOOGLE LLC, a Delaware              Trial: Not set
26   limited liability company,
                                                  Action Filed: December 19, 2019
27                Defendants.

28


                      JOINT STIPULATION FOR VOLUNTARY DISMISSAL
          Case 4:19-cv-08260-HSG Document 29 Filed 09/11/20 Page 2 of 3




1          IT IS HEREBY AGREED, between Plaintiff ENHANCED ATHLETE INC., a Nevada
2    corporation (“Plaintiff”), and Defendants YOUTUBE, LLC, a Delaware limited liability
3    company and GOOGLE LLC, a Delaware limited liability company (collectively
4    “Defendants”), through their respective counsel of record, as follows:
5          1. Pursuant to F.R.C.P. 41(a)(1)(A)(ii), Plaintiff hereby dismisses this entire action
6              with prejudice.
7          2. Plaintiff and Defendants agree to each bear their own attorney’s fees and costs
8              incurred in this action and waive any right to seek such fees or costs against
9              the other parties.
10
11   DATED: September 10, 2020         FRY LAW CORPORATION

12
13                                     By:_ /s/ Christopher J. Fry___
                                           Christopher J. Fry, Esq.
14                                         Attorney for Plaintiff
15
     DATED: September 10, 2020         WILSON SONSINI GOODRICH & ROSATI
16
17                                     By:_ /s/Brian M. Willen__
                                           Brian M. Willen, Esq.
18
                                           Attorney for Defendants
19
20
21
22
23
24
25
26
27
28
                       JOINT STIPULATION FOR VOLUNTARY DISMISSAL
                                      Case No. 4:19-cv-08260-HSG
                                                   1
          Case 4:19-cv-08260-HSG Document 29 Filed 09/11/20 Page 3 of 3




1                                            ORDER
2            Based upon the Stipulation submitted by and between Plaintiff ENHANCED ATHLETE
3    INC., a Nevada corporation (“Plaintiff”), and Defendants YOUTUBE, LLC, a Delaware limited
4    liability company and GOOGLE LLC, a Delaware limited liability company (collectively
5    “Defendants”), it is hereby ORDERED:
6       1.      This action is dismissed with prejudice pursuant to F.R.C.P. 41(a)(1)(A)(ii).
7       2.      The parties are to each bear their own attorney’s fees and costs incurred in this
8               action.
9
10   DATED: 9/11/2020                                   By:
                                                              HAYWOOD S. GILLIAM, JR.
11
                                                              United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                          JOINT STIPULATION FOR VOLUNTARY DISMISSAL
                                       Case No. 4:19-cv-08260-HSG
                                                    2
